Citation Nr: 0023926	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.

(The following issue is the subject of a separate decision: 
Entitlement to payment or reimbursement of unauthorized 
medical expenses for private hospitalization from May 24, to 
May 28, 1993.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1959 to 
August 1961.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that, in part, denied the 
appellant's request to reopen a claim for service connection 
for a low back disorder.

In April 1997, a hearing was held at the VA Central Office in 
Washington, D.C. before the undersigned.  Thereafter, the 
Board reopened the appellant's low back claim and remanded 
the case to the RO for additional development.  The RO has 
now returned the case to the Board for appellate review.

In June 2000, the appellant's representative again raised the 
issue of service connection for hearing loss.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  During active duty, the appellant was treated two times 
within three days for low back pain that was acute and 
transitory and resolved without residual disability.  A 
chronic acquired low back disability was not medically 
demonstrated either during the appellant's active military 
service or until a number years later.

3.  Degenerative changes of the lumbar spine were first 
clinically demonstrated many years after separation from 
service.

4.  Based on the evidence of record, it is not shown that the 
appellant has low back pathology that was acquired in 
service.


CONCLUSION OF LAW

An acquired chronic low back disorder, including a herniated 
disk or disks, was not incurred in active military service, 
and arthritis of the spine may not be presumed to have been 
incurred in service.  38 C.F.R. §§  1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for service connection for a low back disorder is 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, the VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
remanded the case in July 1997, and there is now no 
indication that there are additional, available pertinent 
records that have not been obtained.  Accordingly, there is 
no further duty to assist the appellant in developing his 
claim as mandated by 38 U.S.C.A. 5107 (a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. § 3.307.  Arthritis is a disease subject to this 
presumptive service connection.  38 C.F.R. § 3.309(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record, the Board 
concludes that the weight of the evidence is against a 
finding that any chronic acquired low back disorder, 
including any herniated disk(s) and degenerative changes, had 
its onset during the appellant's active service.  As 
discussed below, the preponderance of the evidence is against 
a finding that the appellant's current low back disorder is 
related to any incident or occurrence of service, and 
arthritis of the spine may not be presumed to have been 
incurred in service.

The appellant contends that he incurred a low back injury 
during service, and that he has subsequently suffered 
recurrent back pain and numbness of the lower extremities 
particularly on the right side.  He asserts that these 
manifestations ultimately resulted in herniation of his L4-5 
disc and necessitated hospitalization and surgery in May 
1993.  He provided testimony to this effect during his August 
1994 personal hearing at the RO and during his April 1997 
Central Office hearing.  The Board notes that any such 
assertions made by the appellant, his spouse or his 
representative are not competent evidence as to medical 
diagnosis or causation.  Moray v. Brown, 5 Vet. App. 463 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant also testified at these hearings that he was 
treated for a back problem within one year of service and 
that he had been told by his doctors that his current back 
condition is related to service because it was an old injury 
and due to deterioration.

Review of the service medical records reveals that the 
appellant sought treatment for low back pain on December 28, 
1960; he was given a Procaine injection.  Two days later, he 
received another Procaine injection and was advised to use 
heat for the next two days.  One month later, the appellant 
sought treatment for an ankle problem; he made no mention of 
any continuing back pain.  Over the next six months, the 
appellant sought medical treatment for a variety of 
complaints on several occasions; however, he did not complain 
of any back pain during any one of these visits, even while 
describing other pains that he had.  The appellant underwent 
a separation medical examination in June 1961; the associated 
report of medical history contains complaints of a number of 
current ailments, but no mention of any back pain.  On 
physical examination, the appellant's spine was found to be 
normal.

After service, the appellant first filed for disability 
benefits for a back condition in July 1978; he did not list 
any treatment for a back condition between his separation 
from service and 1978.  A VA hospital report, dated in July 
1978, states that the appellant had sought treatment for 
complaints of low back pain of three months' duration.  He 
was noted to be without a history of trauma.  He was treated 
with bed rest and traction.  The next medical evidence of 
record pertaining to a back condition is dated in June 1983; 
records from the Chiropractic Office Management Consultants 
indicate that the appellant sought treatment for low back 
pain that he stated happened on a yearly basis.  He was also 
noted to state that the condition had started four years 
previously and that it always occurred on the left side.  On 
physical examination, tenderness was noted at L4-L5 and 
findings were made pertinent to the entire dermatome of L4-
L5.  Treatment reports from the Gulfview Chiropractic Service 
indicate that the appellant received treatment for low back 
pain between December 1992 and May 1993.  As noted in an 
April 1997 opinion from a neurologist at the VA hospital in 
Tampa, Florida, the appellant underwent a laminectomy and 
removal of a herniated disk on June 1, 1993.  This 
neurologist stated that review of the appellant's records, 
including his service records, showed that he had been 
treated for a back injury in 1960, and the doctor opined that 
the appellant's condition requiring surgery in 1993 was 
causally related to the original injury, although he did not 
describe that injury or assign a diagnosis to it.

The appellant underwent a VA general medical examination in 
September 1998.  The examining physician rendered a clinical 
impression that the appellant's current back symptomatology 
was most likely secondary to the disk herniation without 
residual deficit.

In March 1999, the appellant underwent VA neurological and 
orthopedic examinations.  The neurologist noted that the 
appellant's work status after service was likely to have 
contributed to his degenerative joint disease secondary to 
the heavy lifting that was involved.  The neurologist also 
opined that, while the appellant's in-service back injury was 
likely to have contributed to his back disorder, there was no 
way to differentiate how much of his current level of 
disability was directly related purely as a result of 
military service or how much would be related to subsequent 
injury.  The orthopedic examiner stated that the appellant's 
current back disorder was degenerative in nature, based on 
radiographic examination.  He also stated that the onset date 
could not be determined.  The orthopedist noted that x-rays 
revealed no evidence of any fracture, dislocation or 
traumatic spondylolisthesis.  He opined that there is only 
evidence of degenerative changes and that these changes were 
unrelated to the appellant's fall in 1960.  He further opined 
that there was no direct or proximate relationship between 
the appellant's current back disability and his treatment for 
low back pain while in service.

In May 1999, the neurologist and the orthopedist who examined 
the appellant in March 1999 formed a panel to discuss the 
findings of those two examinations and to review the medical 
evidence of record.  After a chart examination, review of all 
radiographic studies and discussion of the medical evidence 
of record, the two physicians noted that the EMG studies of 
record demonstrate evidence of radiculopathy of a chronic 
nature and that the x-rays of record demonstrate degenerative 
changes.  They also noted that while the EMG studies 
indicated a radiculopathy, the appellant demonstrated no 
clinical evidence of a radiculopathy.  The doctors further 
noted that the discrepancies between the two March 1999 VA 
examinations were secondary to pain, as well as effort.  They 
opined that it was impossible to ascertain whether the 
degenerative changes existed during service.  The two 
specialists jointly concluded that the degenerative changes 
would have occurred whether the appellant had been in the 
military or not and that there was no relationship between 
his current back disorder and any injury he may have suffered 
while in service.

As previously noted, there is no clinical evidence of 
arthritis of the spine until May 1993.  No competent party 
has attributed any arthritis or degenerative changes to the 
in-service incident of low back pain.  As for the other 
symptomatology, a VA doctor has opined that the 1960 incident 
was related to the laminectomy and removal of the herniated 
disc in 1993, and a panel consisting of a VA neurologist and 
a VA orthopedist has indicated that there is no relationship 
between the appellant's current disability and his treatment 
for low back pain in service.  

Viewing the evidence in a light most favorable to the 
appellant, the weight of the evidence suggests that the 
appellant's low back disorder was not incurred during 
service.  The appellant's low back pain had resolved by the 
time of his discharge from service.  There is nothing to 
indicate that the appellant's low back pain in the Army was 
other than an acute and transitory condition.  The appellant 
himself has indicated, as recently as May 1993, that the low 
back pain complaint cleared up in service and that he did not 
have any further problems until approximately 17 years after 
service.  This conclusion is supported by the medical 
evidence of record which shows a lack of interval history- 
including statements made by the appellant when he sought 
treatment for low back pain after service.  The Board notes 
that the appellant stated in conjunction with his July 1978 
VA treatment that his low back pain was of three months' 
duration and that he was without a history of past trauma.  
In addition, he made no mention of any treatment between 
service and 1978 when he submitted his application for 
benefits in July 1978, although many years later, he 
subsequently described such treatment.  When he sought 
private chiropractic treatment in June 1983, he reported that 
his back pain started four years previous - this is 
consistent with an onset date of 1978.  The HCA Bayonet 
Point/Hudson Medical Center May 1993 admission note indicates 
that the appellant mentioned only the 1978 treatment when he 
was queried about his previous medical history.  Lastly, the 
May 1993 VA transfer/admission note states that the appellant 
described a back injury occurring in the early 1960s while he 
was in service and that by the time of his discharge from 
service, he had no further back pain; the only episode of low 
back pain after service was said by the appellant to have 
occurred in 1978.  

The transitory nature of the appellant's single episode of 
back pain in service is demonstrated by the fact that, 
following treatment for back pain in December 1960, the 
record does not contain any evidence showing that the 
appellant subsequently sought any treatment for back pain or 
other back condition during the rest of his active duty.  The 
evidence of record indicates that after service, the 
appellant was employed in work involving heavy lifting and 
that the medical records in evidence consistently point to 
the onset of the current back pathology as occurring in 1978, 
many years after service.  While there is one medical opinion 
of record relating the appellant's current back disorder to 
an inservice occurrence or event, two other specialists have 
stated that there is no causal relationship between the 
appellant's current back condition and any incident of 
service.  As such, the evidence is insufficient to support a 
grant of service connection for a low back disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated low back disorder(s), 
including degenerative changes and disk pathology, cannot be 
said to be related to service by way of direct incurrence or 
by manifestation within the presumptive period, the Board 
finds that the claim for entitlement to service connection 
for a low back disorder must be denied.  The Board finds that 
the evidence of record is not in equipoise on the question of 
whether the appellant's current low back disorder(s), 
including herniated disks and/or degenerative changes, should 
be service connected.  Since the preponderance of the 
evidence is against allowance of this claim, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder, including 
herniated disk(s) and degenerative changes, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

